OPINION
DOUGLAS, Judge.
This is a habeas corpus proceeding under Article 11.07, Vernon’s Ann.C.C.P., and in accordance with Ex parte Young, Tex. Cr.App., 418 S.W.2d 824.
Relator was convicted in Cause No. 2203 in the District Court of Midland County on the 27th day of February, 1957, for the offense of forgery; the imposition of the sentence was suspended and he was placed on probation. In September of 1959, the order granting probation was revoked and he was sentenced to serve not less than two nor more than five years. Relator was released on parole December 14, 1960, which was revoked in 1962, but did not return to the Department of Corrections until January 18,1969.
The writ of habeas corpus was granted, and after the hearing to determine if relator was entitled to relief the Honorable Perry Pickett, Judge of the 142nd Judicial District, found that at the time the probation was revoked relator did not have counsel, was indigent and did not waive counsel.
The revocation of probation is of no force and effect and he is entitled to relief because of lack of counsel at the revocation of probation.
It has been made to appear that relator will have served the maximum time *396under the sentence pronounced by the time this order becomes final, and since he will have served the maximum term assessed, he is entitled to be released. It is ordered that relator be released from further confinement because of such conviction and revocation of probation in said Cause No. 2203.
No motion for rehearing will be entertained.